                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


UNITED STATES OF AMERICA                            §
                                                    §   Criminal Action No. 4:21-CR-071
v.                                                  §   (Judge Jordan/Judge Nowak)
                                                    §
BRANDON HARVIN PUYET (1)                            §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration.        The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

       It is therefore ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

       It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

       It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of twenty-one (21) months, with a term of supervised release of sixty (60)

months to follow.

       The Court further recommends the imposition of the special conditions set forth in the

Report and Recommendation, as follows:

       You must participate in a program of testing and treatment for substance abuse and follow

the rules and regulations of that program until discharged. The probation officer, in consultation

                                                1
with the treatment provider, will supervise your participation in the program. You must pay any

cost associated with treatment and testing.

       You must participate in any combination of psychiatric, psychological, or mental health

treatment programs, and follow the rules and regulations of that program, until discharged. The
          .
probation officer, in consultation with the treatment provider, will supervise your participation in

the program. You must pay any cost associated with treatment and testing.

       You must provide the probation officer with access to any requested financial information

for the purpose of monitoring your sources of income.

       You must not use or possess alcohol.

       The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

El Reno, Oklahoma, if appropriate.

              So ORDERED and SIGNED this 9th day of July, 2021.




                                                                ____________________________________
                                                                SEAN D. JORDAN
                                                                UNITED STATES DISTRICT JUDGE




                                                 2
